—Judgment, Supreme Court, New York County (James Yates, J.), rendered October 7, 1996, convicting defendant, after a jury trial, of sodomy in the first degree, sexual abuse in the first degree (seven counts) and criminal possession of a weapon in the third degree and sentencing him to a term of 8Vs to 25 years, consecutive to three consecutive terms of 2Vs to 7 years and concurrent with five concurrent terms of 2Vs to 7 years, unanimously affirmed.
*31The verdict was not against the weight of the evidence. The jury reasonably chose to credit the testimony of the complainant and to reject defendant’s testimony, and we see no basis to disturb its credibility determinations.
Since defendant expressly agreed to the court’s compromise ruling his Sandoval claim was affirmatively waived as well as being unpreserved for appellate review. Were we to review this claim, we would find that the court properly considered the extent to which credibility would be an issue at trial, and the resulting ruling, permitting only the elicitation of defendant’s conviction of an unspecified “crime” in 1978, for which he served six years in prison, did not unfairly prejudice defendant.
Consecutive sentences were properly imposed with respect to separate and distinct sexual acts (see, People v Whitley, 211 AD2d 528, lv denied 85 NY2d 982). In light of defendant’s criminal history, we perceive no abuse of discretion in the sentence imposed. Concur — Ellerin, J. P., Nardelli, Williams and Andrias, JJ.